Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00281-CV
____________
 
FEDERAL INSURANCE COMPANY and CHUBB
LLOYDS INSURANCE COMPANY OF TEXAS, Appellants/Cross Appellees
 
V.
 
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA., Appellee/Cross Appellant
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 04-41287
 

 
M E M O R A N D U M   O P I N I O N
This is
a double appeal from a judgment signed February 22, 2006.  On May 25, 2006, the
court ordered the parties to participate in mediation.  On October 18, 2006,
the parties filed a joint motion to dismiss the appeal because they have
entered into a settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.